—Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered December 20, 1999, convicting defendant upon her plea of guilty of the crimes of criminal possession of a forged instrument in the second degree, forgery in the second degree and grand larceny in the third degree.
Defendant pleaded guilty to the crimes of criminal possession of a forged instrument in the second degree, forgery in the second degree and grand larceny in the third degree in satisfaction of a four-count indictment and a two-count superior court information. These charges stem from defendant’s participation in a long-standing scheme to swindle large amounts of money from a vulnerable senior citizen. Pursuant *819to the negotiated plea agreement, defendant waived her right to appeal. County Court thereafter sentenced defendant to an aggregate prison term of 62/s to 20 years, which consisted of consecutive terms of 2V3 to 7 years for the forgery and criminal possession of a forged instrument counts and a prison term of 2 to 6 years for the grand larceny count. Defendant now appeals, arguing that this sentence was harsh and excessive. 1
Inasmuch as defendant waived her right to appeal as part of a knowing, voluntary and intelligent plea of guilty, this issue has not been preserved for our review (see, People v Buchanan, 236 AD2d 741, lv denied 89 NY2d 1032). Nevertheless, were we to reach this issue, we would find no evidence of extraordinary circumstances warranting a modification of the sentence imposed in the interest of justice (see, People v Charles, 258 AD2d 740, lv denied 93 NY2d 968).
Cardona, P. J., Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.